 

Exhibit 10.1

 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is made as of the 16th day of
March, 2017, by and between Exactus Inc (the “Company”) and Kelley Wendt (the
“Employee”) and in light of the following circumstances:
 
WHEREAS, Employee has provided consulting services to Company as an independent
financial advisor pursuant to the terms of a “Financial Consulting Services
Agreement” (the “FCS Agreement”);
 
WHEREAS, it was and is the intent of the parties that the term of Employee’s
services under the FCS Agreement would expire as of January 27, 2017; and
 
WHEREAS, Employee became a full time employee of the Company effective as of
February 1, 2017 (the “Effective Date”); and
 
WHEREAS, Company desires to employ Employee under the terms and conditions set
forth in this Agreement and the Employee desires to be so employed by the
Company;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth, and other good and valuable consideration the sufficiency and receipt
of which is hereby acknowledged, the parties covenant and agree as follows:
 
1. Employment.
 
The Company agrees to employ Employee, and Employee hereby accepts employment
with the Company, upon the terms and conditions set forth in this Agreement for
the period beginning on the Effective Date and ending on the date that this
Agreement is terminated pursuant to Section 6 hereof (the “Employment Period”).
 
2. Term.
 
The term of this Agreement shall commence on the Effective Date and shall
continue for two (2) years (the “Initial Term”), and, upon the expiration of the
Initial Term and annually thereafter, this Agreement shall automatically renew
for successive one (1) year terms (each a “Renewal Term”), unless, at least
thirty (30) days prior to the expiration of the Initial Term or a Renewal Term,
either party gives to the other party written notice that this Agreement shall
not be renewed, in which case the term shall expire on the last date of the
Initial Term or the Renewal Term in which such notice is given. The Initial Term
and all Renewal Terms, if any, shall together constitute the “Term” of this
Agreement.
 
3. Position and Duties.
 
(a) During the Employment Period, Employee shall serve as its Chief Financial
Officer and shall report to the Company’s Chairman and Chief Executive Officer.
In this capacity, Employee shall render such services to the Company as the
Company may from time to time direct.
 
(b) During the Employment Period, Employee shall devote her best efforts and her
full business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) to the business and affairs
of the Company. Employee shall perform her duties, responsibilities and
functions to the Company hereunder to the best of her abilities in a diligent,
trustworthy, professional and efficient manner and shall comply with the
Company’s policies and procedures now in effect or as they may be revised or
amended from time to time in the Company’s discretion. During the Employment
Period, Employee shall not serve as an employee, officer, director, manager,
trustee or the equivalent of, or otherwise perform services for compensation
for, any entity other than the Company without the prior written consent of the
Company, which consent may be given or withheld in the Company’s sole
discretion. Notwithstanding the foregoing, Employee shall be permitted to
continue to perform financial consulting services to Employee’s pre-existing
clients for whom she had provided significant financial consulting services at
any time in the two (2) years preceding the Effective Date (the “Pre-Existing
Clients”), provided, and only for so long as, such services for the Pre-Existing
Clients do not raise or present a conflict-of-interest, or the reasonable
appearance thereof, or otherwise interfere with her employment hereunder, in
each case as determined by the Company at its discretion. Nothing contained in
this Agreement shall prohibit Employee from serving as an officer or director
of, or otherwise participating in, purely educational, welfare, social,
religious and civic organizations, in each case so long as such activities do
not interfere with Employee’s employment hereunder.
 
 
 

 
 
4. Compensation and Benefits.
 
(a) Annual Base Salary. Beginning on the first regularly-scheduled pay-period
following the date this Agreement is fully executed by both parties, the Company
shall pay to the Employee an annual gross base salary (the “Annual Base Salary”)
less applicable tax withholdings and such other deductions as required by law or
agreed to by the parties. Employee’s initial Annual Base Salary shall be
$90,000, payable in equal monthly installments, in arrears, or otherwise in
accordance with applicable state law and the Company’s normal pay practices or
as may be adjusted from time to time. The Company shall review Employee’s
compensation at least annually and may adjust Employee’s Annual Base Salary
during the Employment Period to reflect the performance of the Company and to
recognize and fairly compensate Employee for the reasonable value of the
services rendered for and/or on behalf of the Company by Employee pursuant to
this Agreement.
 
(b) Benefits. During the Employment Period, Employee shall be entitled to
participate in such health and welfare benefits plans of the Company that are
generally available to senior executives of the Company, provided that such
participation would not result in non-compliance of any such benefit plan with
applicable laws governing such plans. Any participation by Employee in any plan
sponsored or provided by the Company shall be subject to and governed by the
terms and conditions of such plans, as the same may be amended from time to
time. Employee shall be entitled to up to twenty-five (25) days paid vacation
for each year of the Term.
 
(c) Expense Reimbursement. The Company shall reimburse Employee for all normal
and customary business expenses reasonably incurred by Employee in the proper
performance of her duties under this Agreement. With respect to this
reimbursement, Employee shall comply with the Company’s policies regarding
documentation and submittal of expenses incurred.
 
5. Performance Bonus and Stock Option Grant
 
(a)            In addition to the Annual Base Salary and benefits provided under
Section 4 of this Agreement, Company shall provide Employee with an opportunity
to earn additional performance-based compensation, at the sole discretion of the
Company, up to an amount equal to 60% the Annual Base Salary amount, based upon
and contingent upon Employee meeting certain performance expectations or
milestones as established by the Company from time to time (the “Performance
Bonus”).
 
(b)            In addition to the Annual Base Salary and Performance Bonus,
Employee shall be eligible to participate in the Company’s stock incentive plan
and receive such grants, if any, awarded by the Company’s Compensation
Committee.
 
 
 
 

 
 
6. Termination.
 
Subject to the provisions hereof concerning the survival of post-employment
covenants and obligations, this Agreement and Employee’s employment hereunder
may be terminated as follows:
 
(a) Expiration. This Agreement and Employee’s employment hereunder shall
terminate immediately upon the expiration of the Initial Term or any Renewal
Term in which either party gives notice of non-renewal pursuant to Section 2 of
this Agreement and, thereafter, Employee shall not be entitled to any
compensation or benefits from the Company; provided, however, that any rights
and/or benefits Employee may have under employee benefit plans and/or programs
of the Company shall be determined in accordance with terms and conditions of
such plans and programs then in effect.
 
(b) Termination by the Company for Cause. The Company shall have the right to
terminate Employee’s employment under this Agreement at any time for Cause,
which termination shall be effective immediately. For purposes of this
Agreement, “Cause” shall include: (i) unauthorized use or disclosure of the
Company’s confidential information or trade secrets; (ii) material breach of any
agreement between Employee and the Company, including this Agreement; (iii)
material failure to comply with the Company’s policies or rules; (iv) conviction
of, or plea of “guilty” or “no contest” to, a felony under the laws of the
United States or any state thereof, or any crime of moral turpitude; (v)
intentional failure to perform Employee’s duties or refusal to abide by or
comply with the directives of the Company; (vi) willful dishonesty, fraud,
misconduct, or gross negligence with respect to the business or affairs of the
Company that, in the reasonable judgment of the Company, adversely affects the
operations or reputation of the Company; or (vii) refusal or failure to cure any
conflict-of-interest or appearance thereof, as provided in Section 3(b), after
no less than five (5) days notice by the Company of such conflict.
 
(c) Termination by Company Without Cause. Employee’s employment hereunder may
also be terminated without Cause or reason by the Company upon two (2) months’
written notice to the Employee. In the event Employee’s employment under this
Agreement is terminated without Cause, Employee shall be entitled to all
compensation earned through the date of termination. The Company may, at its
election, provide Employee with Employee’s salary in an amount equivalent to
that due over the applicable notice period in lieu of allowing the Employee to
continue to provide services throughout the required notice period. However, at
the Company’s direction, Employee shall continue to diligently and faithfully
serve the Company during the notice period, including assisting in the
transition of her duties to another employee. If Company terminates Employee’s
employment under this Subsection, Employee shall have no right to receive any
further compensation or benefits under this Agreement. To reflect the
performance of the Company and to recognize and fairly compensate Employee for
the reasonable value of her services rendered to the Company, the Company may
adjust the length of the notice period and/or compensation under this Paragraph
6(c); provided, however, that any such adjustment will not be effective or
binding unless memorialized by a written modification to this Agreement signed
by all parties hereto.
 
(d) Employee’s Termination/Resignation. Employee may terminate her employment
hereunder by providing the Company with two (2) months’ written notice of her
intention to resign. The Company may provide Employee with Employee’s salary in
an amount equivalent to that due over the applicable notice period in lieu of
allowing the Employee to continue her employment throughout the required notice
period. If Employee terminates her employment under this Section she shall have
no right to receive any further compensation or benefits under this Agreement.
 
 
 
 

 
 
7. Nondisclosure of Confidential Information.
 
Employee acknowledges and agrees that in the course of her employment under this
Agreement, she will acquire and/or be given access to information concerning the
Company’s finances, business practices, long-term and strategic plans, client
information, and similar matters, from which the Company derives independent
value and with respect to which the Company takes reasonable measures to
maintain as confidential (collectively, the “Confidential Information”). The
Confidential Information is and shall remain the sole and exclusive property of
the Company. Employee may not at any time during the Employment Period or
thereafter, other than in the performance of her duties hereunder, use or
disclose or distribute to any person, corporation, partnership, sole
proprietorship, governmental agency, organization, joint venture or other entity
any of the Company’s Confidential Information, except under compulsion by any
court, state or federal agency, or regulatory authority having jurisdiction and
the power to require disclosure of information relating to Employee’s services
for the Company or the Company’s activities while Employee was employed.
Employee shall promptly notify the Company upon receipt of any request from any
court, agency, or authority, and, if permitted under applicable law, shall not
disclose the requested information until such time as the Company has had an
opportunity to take such steps as are necessary to ensure protection of the
confidentiality and use of any requested information. Notwithstanding anything
to the contrary contained herein, the Confidential Information subject to this
Section 7 shall not include any information that: (i) is or has become publicly
available other than as a result of any act or failure to act of Employee; (ii)
was known to Employee, without an obligation to keep it confidential, prior to
her or her receipt of such item of information from the Company or a customer or
vendor of the Company; or (iii) has legally and properly been received by
Employee from a third party through no breach of any agreement with or duty to
the Company or a customer or vendor of the Company and without an obligation to
keep it confidential.
 
(a)           The parties acknowledge and agree that nothing contained in this
Agreement, including this Section 7, shall prohibit or be construed as
prohibiting the exercise of any right by Employee that Employee cannot waive or
forego under applicable laws or regulations. Nothing in this Section 7, nor any
other provision of this Agreement, prohibit Employee or Company from reporting
possible violations of law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, or any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal or state law or regulation. Employee does not need the prior
authorization of the Company to make any such reports or disclosures and
Employee is not required to notify the Company that Employee has made such
reports or disclosures.
 
8. Return of Company Property.
 
Immediately upon the termination of Employee’s employment with the Company, for
any reason, or whenever requested by the Company, Employee shall immediately
deliver to the Company all property in Employee’s possession or under Employee’s
control belonging to the Company including, but not limited to, all books,
records, paper and electronic files, customer lists, materials, correspondence,
supplies, keys, identification cards, computers, telephones or other equipment,
in reasonable condition, except for ordinary wear and tear.
 
9. Non-Solicitation of Customers.
 
During the Employment Period and for a period of eighteen (18) months from and
after the date upon which Employee shall cease to be an employee of the Company
for any reason whatsoever (the “Employment Cessation Date”), Employee covenants
and agrees that Employee will not, except in the performance of her duties and
obligations to Company hereunder, for Employee’s benefit or the benefit of
another, solicit any person or entity to whom Employee provided products or
services on behalf of the Company, or that Employee solicited to provide
products or services on behalf of the Company, in each case at any time during
the twelve (12) months immediately preceding the Employment Cessation Date (each
a “Customer”), for the purpose of providing or offering to provide products or
services to such Customer that compete with the products or services offered or
provided by the Company at the time of such solicitation and at any time during
the twelve (12) months immediately preceding the Employment Cessation Date.
 
10. Non-Solicitation of Employees.
 
During the Employment Period and for a period of twelve (12) years from and
after the Employment Cessation Date, Employee covenants and agrees that Employee
will not, for Employee’s benefit or for the benefit of another, recruit, solicit
for employment or hire any person who (i) at the time of the recruitment,
solicitation or hiring is, and at any time during the twelve (12) month period
immediately preceding the Employment Cessation Date was, an employee, agent,
partner, officer, or director of the Company; and (ii) with whom Employee had
contact or about whom Employee obtained knowledge, in each case by virtue of her
employment with the Company, for the purpose of obtaining employment or
otherwise contracting with Employee or another to engage in competition with the
Company.
 
 
 

 
 
11. Reasonableness, Remedies, Tolling and Reformation.
 
(a) The parties hereto acknowledge and agree that the covenants contained in
Sections 7, 9, and 10 of this Agreement (the “Restrictive Covenants”), in light
of nature of Employee’s employment by the Company hereunder are reasonable and
necessary for, without limitation, the protection of the Company’s Confidential
Information, customer goodwill, trade secrets, customer lists, and the
significant investment of the Company in developing, maintaining and expanding
its business and goodwill.
 
(b) The parties hereto acknowledge and agree that the Company will suffer
irreparable harm in the event of a breach of any of the provisions of the
Restrictive Covenants by Employee. Accordingly, the parties agree that in the
event of any breach or attempted or threatened breach by Employee of any of the
provisions of the Restrictive Covenants, the Company shall be entitled to
institute and prosecute proceedings at law or in equity with respect to such
breach. The parties further recognize that because a remedy at law for any
breach or attempted or threatened breach by Employee shall be inadequate, that
in addition to the foregoing, the Company shall be entitled to temporarily
and/or permanently enjoin, without the requirement of a bond, Employee from
engaging in any conduct in violation of any provision of the Restrictive
Covenants and seek any other equitable relief as may be appropriate and just.
Additionally, no claim or cause of action Employee may have or assert against
the Company, whether predicated on this Agreement or otherwise, shall serve as
or constitute a defense to the enforcement of any provision of the Restrictive
Covenants.
 
(c) The parties acknowledge and agree that the duration of the restrictions
contained in the Restrictive Covenants shall be extended by the length of time
during which Employee is adjudged to have been in breach of any such
restriction.
 
(d) It is the intention of the parties that this Agreement shall be enforceable
to the fullest extent permitted by law and that if any restriction set forth in
any of the provisions of the Restrictive Covenants is deemed broader than
necessary to protect the Company’s legitimate interests, or is deemed
unenforceable for any reason, that such determination shall not be deemed to
affect the enforceability of any other restrictions set forth in the Restrictive
Covenants. It is expressly intended by the parties that the obligations and
restrictions imposed by each paragraph and subparagraph of the Restrictive
Covenants shall be severable and separately enforceable. The parties further
agree that, in the event that an arbitrator or court of competent jurisdiction
shall determine that any provision of the Restrictive Covenants is invalid or
unenforceable under applicable law by reason of the geographic or temporal scope
of such provision or the extent of restriction imposed on Employee’s activities
set forth therein, then the geographic or temporal scope of such provision or
the extent of restriction imposed upon Employee’s activities thereby may be
deemed modified by the adjudicating body making such determination to reduce
said geographic or temporal scope or the extent of such restriction upon
Employee’s activities by such amount as is minimally necessary to render such
provision, as so amended, valid and enforceable under applicable law. The
parties agree to be bound by the adjudicating body’s modification except that
the parties may appeal the ruling on any issue to the appropriate appellate
court or courts, if applicable. Notwithstanding the foregoing, the parties
acknowledge and agree that should an arbitrator or court of competent
jurisdiction determine that the provisions of this Section 11(d) are
impermissible under applicable law such provisions shall have no force and
effect and the determination shall not affect the validity of the remainder of
the Agreement, including any other provision, paragraph, or subparagraph.
 
12. Survival of Obligations.
 
The parties acknowledge and agree that all covenants and obligations contained
herein that contemplate performance or obligation after the termination of
Employee’s employment hereunder, including, but not limited to, the Restrictive
Covenants, shall survive and continue in full force in accordance with their
terms notwithstanding the expiration or termination, for any reason, of this
Agreement, the Employment Period, or Employee’s employment by the Company
hereunder.
 
 
 
 

 
 
13. Successors and Assigns.
 
(a) Assignment by the Company. This Agreement shall be binding upon and inure to
the benefit of the Company or any corporation or other entity to which the
Company may transfer all or substantially all of its assets and business and to
which the Company may assign this Agreement, in which case the term “Company,”
as used herein, shall mean such corporation or other entity, provided that no
such assignment shall relieve the Company from any obligations hereunder,
whether arising prior to or after such assignment.
 
(b) Assignment by Employee. Employee may not assign this Agreement or any part
hereof without the prior written consent of the Company.
 
14. Notices.
 
All notices and other communications required or permitted hereunder or
necessary or convenient in connection herewith shall be in writing and shall be
deemed to have been given when mailed by registered or certified mail, or the
next business day if sent for next day delivery by a reputable special courier
such as Federal Express or United Parcel Service addressed to the party
concerned at the address indicated below or to such other address as such party
may subsequently have given notice of hereunder in writing.
 
If to the Company:
c/o Philip J Young
Chairman and CEO
Exactus Inc
4870 Sadler Rd suite 300
Glen Allen VA 23060
 
If to the Employee:
Kelley Wendt
679 Belsches Road
Bumpass, VA 23024
 
15. Employee’s Representations.
 
Employee hereby represents and warrants to the Company that, to the best of
Employee’s ability: (i) the execution, delivery and performance of this
Agreement by Employee do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Employee is a party or by which she is bound; (ii) Employee is
not a party to or bound by any employment agreement, non-compete agreement, or
confidentiality agreement with any other person or entity that would prohibit
Employee’s employment with the Company; and (iii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Employee, enforceable in accordance with its terms.
Employee hereby acknowledges and represents that she has consulted with
independent legal counsel regarding her rights and obligations under this
Agreement (or that she has elected not to do so) and that she fully understands
the terms and conditions contained herein.
 
16. Miscellaneous.
 
(a) Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia without reference to the choice or conflict of law
principles thereof.
 
(b) Entire Agreement and Modification. This Agreement contains the entire
understanding of, and representations between, the parties hereto pertaining to
the matters referred to herein, and supersedes all undertakings and agreements,
whether oral or in writing, previously entered into by them with respect thereto
including, but not limited to, the FCS Agreement. This Agreement may only be
modified by an instrument in writing signed by all parties hereto. No
modification, including to section 6(c) above, will be effective if contained
solely in an email or similar electronic communication not accompanied by a
signed physical writing.
 
 
 

 
 
(c) Waiver of Breach. The waiver by any party of a breach of any condition or
provision of this Agreement to be performed by such other party shall not
operate or be construed to be a waiver of a similar or dissimilar provision or
condition at the same or any prior or subsequent time.
 
(d) Severability. Without prejudice to the provisions of this Agreement which
authorize judicial modification, in the event that any provision or portion of
this Agreement shall be determined to be invalid or unenforceable for any
reason, the remaining provisions or portions of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law.
 
(e) Captions. The titles, captions, and headings in this Agreement are included
for convenience only and shall not be construed to define or limit any of the
provisions contained herein.
 
(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 
 
 
COMPANY                                                           EMPLOYEE
 
By:       /s/ Philip J. Young                                /s/ Kelley A. Wendt

 
Name:  Philip J. Young                                                      
 
Title:    President & CEO                                                      
 
Dated:  3/16/2017                                              Dated: 
3/16/2017                                               
 
 
 
